Citation Nr: 9915279	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-33 007A	)	DATE
	)
	)



THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a January 1985 
decision.  



REPRESENTATION

Moving Party Represented by:  Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel






FINDINGS OF FACT

1.  The veteran's representative filed a motion in October 
1996 seeking review of a January 1985 Board decision, which 
denied a disability rating in excess of 60 percent for 
Crohn's disease, to determine whether that decision involved 
CUE.  

2.  The Board received notice on April 6, 1996 that the CUE 
review motion has been withdrawn.  

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking review of 
the January 1985 Board decision, which denied a disability 
rating in excess of 60 percent for Crohn's disease, to 
determine whether that decision involved CUE should be 
dismissed.  Board of Veterans' Appeals Rule of Practice 
1404(f), 64 Fed. Reg. 2140 (1999) (to be codified at 38 
C.F.R. § 20.1404(f)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1978, the RO increased the veteran's disability rating 
for Crohn's disease from 60 percent to 100 percent disabling, 
effective December 6, 1977.  

In December 1983, the RO reduced the veteran's disability 
rating for Crohn's disease from 100 percent to 60 percent 
disabling, effective March 1, 1984.  The veteran appealed 
that decision and the Board upheld the reduction in a 
January 1985 decision.  

The veteran filed a claim for increased disability 
compensation based on unemployability in May 1992.  In July 
1992, the RO granted the veteran a 100 percent disability 
award, effective April 28, 1992.  

In November 1993, the Hearing Officer determined that the 100 
percent rating should have been made effective from February 
26, 1992.  The RO implemented the HO's decision by rating 
decision dated in January 1994.  The veteran continued his 
appeal.  

The veteran's representative filed a motion in October 1996 
for reconsideration under 38 C.F.R. § 20.1000 (1998) of the 
January 1985 Board decision.  The representative also 
requested review of the January 1985 Board decision, which 
denied a disability rating in excess of 60 percent for 
Crohn's disease, to determine whether that decision involved 
CUE.  

In January 1997, the Board's Chairman denied the motion for 
reconsideration of the January 1985 Board decision.  

In a January 1997 decision, the Board affirmed the RO's 
rating action denying an effective date earlier than February 
26, 1992.  The Board noted the representative's claim of 
error in the January 1985 Board decision.  The Board 
determined that the January 1985 Board decision was not 
subject to collateral attack based on a claim of clear and 
unmistakable error.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  

The veteran appealed the January 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  

Prior to a decision, Congress enacted legislation, Public Law 
No. 105-111, 111 Stat. 2271 (Nov. 21, 1997), creating a new 
section 7111 in title 38 of the U.S. Code, which gives the 
Board authority to revise prior Board decisions on the 
grounds of CUE.  

In December 1997, the appellant and the Secretary filed a 
joint motion to vacate and remand the Board's January 1997 
decision.  In January 1998, the appellant and the Secretary 
filed an amended joint motion to vacate and remand the 
Board's January 1997 decision.  The Court granted the motion 
later that month.  

In June 1998, the Board notified the veteran, through his 
representative, that the Board's Chairman imposed a temporary 
stay on the adjudication of claims involving allegations of 
CUE in prior final Board decisions until implementing 
regulations can be promulgated.  Chairman's Memorandum, No. 
01-98-02 (Jan. 23, 1998).  

In January 1999, the veteran's representative filed a motion 
to lift the stay.  The representative argued that CUE in the 
January 1985 Board decision was not the correct basis for the 
veteran's prior appeal.  

In February 1999, the Board notified the representative that 
final regulations regarding claims of CUE in prior Board 
decisions had been published in the Federal Register and that 
the stay had been lifted.  The Board provided the 
representative sixty days to either submit information and 
argument in support of the claim for CUE in the January 1985 
Board decision or withdraw the claim.  

The Board received written notice on April 6, 1996 requesting 
withdrawal of the CUE review motion.  

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to re-filing, as provided by Rule 1404(f).


ORDER

The motion is dismissed without prejudice to re-filing.


		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  38 U.S.C.A. § 7252 (West 
1991); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may re-file the motion at a later date if you wish.


